Case 1:18-cr-00313-JFK Document 36 Filed 05/27/20 Page 1 of 1

fOSDC SDNY
1 DOCUMENT
\REECTRONICALLY FILED
{DOC # __
| DATE FILED: G[zt] 22

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

Fr ren x eemenemnen
UNITED STATES OF AMERICA : .
~against- : No. 18 Cr. 313 (JFK)
: ORDER
PAUL RITER, :
Defendant. :
a xX

JOHN F. KEENAN, United States District Judge:

The Government is directed to file its response to
Defendant Paul Riter’s letter motion for compassionate release,
(ECF No. 35), by no later than June 5, 2020. Mr. Riter’s
reply, if any, must be filed by no later than June 10, 2020.

The motion will be considered fully submitted as of that date.

SO ORDERED.

Ae

Dated: New York, New York
May 27, 2020

 

 

John F.’ Keenan
United States District Judge
